Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites the limitations " the undeflected configuration".  There is insufficient antecedent basis for these limitations in the claim.  The claim will be interpreted as best as possible for the purpose of examination.
Claim 13 recites the limitations "the link segment" and "the contact segment.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16, 23-24, 26-27, 32-36, 40, 46-47 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clive-Smith (US Pub App 2002/0009345).

Regarding claim 1, Clive-Smith discloses an apparatus for unbinding a stacked load of logs (intended use) (16), the apparatus comprising: 
a plurality of support arms (18) movable toward a plurality of side surfaces of the stacked load (Figs.8A-B), 
each support arm of the plurality of support arms comprising a guide surface (contact surface, Fig.8A) and being: 
adjustable to abut against one or more side surfaces of the plurality of side surfaces (Fig.8B), and 
independently movable relative to the plurality of support arms in one or more directions (Fig.8B) responsive to a physical shape of the one or more side surfaces to establish a formfitting abutment between the plurality of support arms and the plurality of side surfaces (see shape, Fig.8B), 
wherein, once the formfitting abutment is established, the guide surfaces of the plurality of support arms are positioned (Para.170) and operative to guide a log released from the stacked load along an escape path over and away from an unbinding area adjacent the stacked load (capable of) (Fig.8A-B).

Regarding claim 2, Clive-Smith further discloses the plurality of support arms are rotatable, slidable, or extendable toward the plurality of side surfaces (rotatable, Fig.8B).

Regarding claim 3, Clive-Smith further discloses each support arm of the plurality of support arms comprises: a forward segment abuttable against the physical shape (18); and a rearward segment operable to move the forward segment toward the physical shape (27).

Regarding claim 4, Clive-Smith further discloses for each support arm of the plurality of support arms, the forward segment is independently moveable relative to the rearward segment in the one or more directions (Fig.8B).

Regarding claim 5, Clive-Smith further discloses the one or more directions comprise one of: a longitudinal movement direction relative to the stacked load; and a vertical movement direction relative to the stacked load (longitudinal movement).

Regarding claim 6, Clive-Smith further discloses each support arm of the plurality of support arms is movable toward the one or more side surfaces in an undeflected configuration where the forward segment is aligned with the rearward segment along a support arm axis; and for each support arm of the plurality of support arms, the forward segment is independently movable relative to the rearward segment in the one or more directions into a deflected configuration where the forward segment is not aligned with the support arm axis (Fig.8B).

Regarding claim 7, Clive-Smith further discloses for each support arm of the plurality of support arms: the rearward segment and the forward segment are rotatable toward the one or more side surfaces about a rotational axis; and the forward segment is independently movable relative to the rearward segment in one of a first direction generally parallel with the rotational axis, and a second direction generally perpendicular to the rotational axis (Fig.8B).

Regarding claim 8, Clive-Smith further discloses the rearward segment and the forward segment are rotatable relative to a base structure; the rearward segment comprises stop surfaces; and the rearward segment is rotatable about the rotational axis until one of the stop surfaces contacts a reaction shape of the base structure (Fig.8B and Para.147).

Regarding claim 9, Clive-Smith further discloses each support arm of the plurality of support arms comprises one or more joints permitting independent movements of the forward segment relative to the rearward segment in the one or more directions (Fig.8B).

Regarding claim 10, Clive-Smith further discloses for each support arm of the plurality of support arms, the one or more joints comprises: a first joint adapted to permit rotational movements of the forward segment along a first motion path; and a second joint adapted to permit rotational movements of the forward segment along a second motion path that intersects the first motion path (Fig.8A-B).

Regarding claim 11, Clive-Smith further discloses the first joint is located on the rearward segment; and the forward segment comprises: a link segment extending between the first joint and the second joint; and a contact segment extending outwardly from the second joint (Fig.8A).

Regarding claim 12, Clive-Smith further discloses the link segment and the contact segment are aligned(Fig.8A) when the forward segment and the rearward segment are in the undeflected configuration (unclear what state this is, see 112 rejection above); and the contact segment is movable relative to one or both of the link segment and the rearward segment (Fig.8A).

Regarding claim 13, Clive-Smith further discloses: the link segment (see 112 rejection above) and the contact segment are independently rotatable relative to the rearward segment with the first joint; and the contact segment is independently rotatable relative to the link segment with the second joint (unclear what is being claimed, Fig.8B shows 2 rotatable segments and the claim is thus anticipated).

Regarding claim 14, Clive-Smith further discloses a group of the plurality of support arms are rotatable together toward a group of the plurality of side surfaces (Fig.8B).

Regarding claim 15, Clive-Smith further discloses the group of the plurality of support arms is rotatable: toward the group of the plurality of side surfaces by causing a support bar to rotate about a rotational axis in a first rotational direction; and away from the plurality side surfaces by causing the support bar to rotate about the rotational axis in a second rotational direction opposite of the first rotational direction (Figs.8B, 1A).

Regarding claim 16, Clive-Smith further discloses the support bar is rotatable in the first rotational direction responsive to a gravity force applied to the support bar and the second rotational direction responsive to a torque applied to the support bar (Figs.8B).

Regarding claim 23, Clive-Smith further discloses each support arm of the plurality of support arms comprises a shoe with a contact plate (31) sized to contact the one or more side surfaces (Fig.3A-E); and the contact plate comprises a generally vertical length sized to span across multiple logs in the stacked load (Fig.3A-E).

Regarding claim 24, Clive-Smith further discloses the stacked load is contained between a row of side rails; and the contact plate comprises a generally longitudinal length sized to span between two adjacent side rails in the row of side rails (Fig.3A-E).

Regarding claim 26, Clive-Smith further discloses each support arm of the plurality of support arms is: attached to a slide body; and slideable toward the plurality of side surfaces with the slide body (Fig.8B, Para.138).

Regarding claim 27, Clive-Smith further discloses a portion of each support arm of the plurality of support arms is: retractable into an interior cavity of a base structure when the support arm is slid away from the plurality of side surfaces; and extendable from the interior cavity when the support arm is slid toward the plurality of side surfaces (Fig.8B).

Regarding claim 32, Clive-Smith further discloses each support arm of the plurality of support arms is independently movable relative to each other support arm of the plurality of support arms (Fig.8B).

Regarding claim 33, Clive-Smith further discloses each support arm of the plurality of support arms comprises: a forward segment abuttable against the physical shape (18); and a rearward segment that is fixedly attached to the forward segment (27), movably attached to a base structure, and independently movable relative to each other support arm and the base structure to move the forward segment toward the physical shape in the one or more direction (Fig.8B).

Regarding claim 34, Clive-Smith further discloses each support arm of the plurality of support arms comprises a resilient element adapted to bias the forward segment toward the physical shape (Fig.8B).

Regarding claim 35, Clive-Smith further discloses a system for unbinding a stacked load of logs (intended use) (16), the system comprising: 
at least one apparatus for unbinding the stacked load, each apparatus comprising: 
a plurality of support arms (18) movable toward a plurality of side surfaces of the stacked load (Fig.8A-B),  
each support arm of the plurality of support arms comprising a guide surface (contact surface, Fig.8A) and being: 
adjustable to abut against one or more side surfaces of the plurality of side surfaces (Fig.8B), and 
independently movable relative to the plurality of support arms in one or more directions (Fig.8B) responsive to a physical shape of the one or more side surfaces to establish a formfitting abutment between the plurality of support arms and the plurality of side surfaces, 
wherein, once the formfitting abutment is established, the guide surfaces of the plurality of support arms are positioned (Para.170) and operative to guide a log released from the stacked load along an escape path over and away from an unbinding area adjacent the stacked load (capable of) (Fig.8A-B).

Regarding claim 36, Clive-Smith further discloses a base structure adapted to position the at least one apparatus relative to the unbinding area (Fig.8B).

Regarding claim 40, Clive-Smith further discloses a plurality of drive units operable to move the plurality of support arms toward the plurality of side surfaces (Para.143).

Regarding claim 46, Clive-Smith discloses a system for unbinding a stacked load of logs (intended use) (16), the system comprising: 
a first apparatus (18, Fig.1A) for unbinding the stacked load, the first apparatus being located on a first side of the stacked load and comprising: 
a plurality of first support arms (18) movable toward a plurality of first side surfaces on the first side of the stacked load (Figs.8A-B), 
each first support arm of the plurality of first support arms comprising a first guide surface (contact surface, Fig.8A) and being: 
adjustable to abut against one or more first side surfaces of the plurality of first side surfaces (Fig.8B), and 
independently movable relative to the plurality of first support arms in one or more directions (Fig.8B) responsive to a physical shape of the one or more first side surfaces to establish a first formfitting abutment between the plurality of first support arms and the plurality of first side surfaces (Fig.8B); and 
a second apparatus (18, Fig.1A) for unbinding the stacked load, the second apparatus being located on a second side of the stacked load and comprising: 
a plurality of second support arms (18) movable toward a plurality of second side surfaces on the second side of the stacked load (Figs.8A-B), 
each second support arm of the plurality of second support arms comprising a second guide surface (contact surface, Fig.8A) and being: 
adjustable to abut against one or more second side surfaces of the plurality of second side surfaces (Fig.8B), and 
independently movable relative to the plurality of second support arms in one or more directions (Fig.8B) responsive to a physical shape of the one or more second side surfaces to establish a second formfitting abutment between the plurality of second support arms and the plurality of second side surfaces (Fig.8B), 
wherein, once the first and second formfitting abutments are established (see shape, Fig.8B), the first and second guide surfaces of the respective pluralities of first and second support arms are positioned and operative to guide a log released from the stacked load along either a first escape path over and away from a first unbinding area adjacent the first side of the stacked load or a second escape path over and away from a second unbinding area adjacent the second side of the stacked load (Fig.8A-B)

Regarding claim 47, Clive-Smith further discloses controller operable to activate one or more drive units of the plurality of drive units (Para.143).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over Clive-Smith (US Pub App 2002/0009345) in view of Gustafson (US 6,152,511).

Regarding claim 17, Clive-Smith does not further specifically disclose the support bar is rotatable in the first rotational direction by unwinding a cable with a drive unit and the second rotational direction by winding the cable with the drive unit.
Gustafson teaches a convertible trailer system wherein a drive motor 62 winds a cable 68 onto a spool 64, decreasing length of the cable 68 causes a retaining panel 38 to rotate upward about its hinged connection to the sidewall 26 until it reaches the transporting position (Fig.25, Col.5, lines 36+).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Clive-Smith in view of Gustafson to have the support bar be rotatable in the first rotational direction by unwinding a cable with a drive unit and the second rotational direction by winding the cable with the drive unit, so as to achieve a reliable rotation using old and well known rotation apparatus known to be used in a similar environment.  Specifically, the rotation apparatus of Gustafson would be used to achieve a rotation using few moving parts.  Furthermore, the choice to use the rotation apparatus taught by Gustafson amounts to no more than the obvious simple substitution of one known type of rotation apparatus for another known type of rotation apparatus, in a manner that yields predictable results.

Claims 18-21 rejected under 35 U.S.C. 103 as being unpatentable over Clive-Smith (US Pub App 2002/0009345) in view of Golob (US 3,939,996).

Regarding claim 18, Clive-Smith does not further specifically discloses one or more resilient elements adapted to control movements of the plurality of support arms relative to the plurality of side surfaces.
Golob teaches wherein bearing elements (200, quantity 3) each include a resilient or yieldable base or layer 212 formed of a suitable elastomeric or rubber-like material and further are provided between the fixed housing 106 and telescoping section 105 of the boom 40 to facilitate extending and retracting this boom (lateral and longitudinal directions) (Figs.10-11, Col.5, lines 36-66).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Clive-Smith in view of Golob to include resilient elements adapted to control movements of the plurality of support arms relative to the plurality of side surfaces in order to reduce wear on hardware.

Regarding claim 19, Clive-Smith, as modified above, further teaches each support arm of the plurality of support arms comprises: a first resilient element adapted to control movements of the forward segment in a generally vertical direction of the one or more directions; and a second resilient element adapted to control movements of the forward segment in a first generally longitudinal direction of the one or more directions (Golob Figs.10-11, Col.5, lines 36-66).

Regarding claim 20, Clive-Smith, as modified above, further teaches wherein each support arm of the plurality of support arms comprises: a third resilient element adapted to control movements of the forward segment in a second generally longitudinal direction of the one or more directions that is opposite of the first generally longitudinal direction (Golob Figs.10-11, Col.5, lines 36-66).

Regarding claim 21, Clive-Smith, as modified above, further teaches for each support arm of the plurality of support arms, the second and third resilient elements are operable to maintain a longitudinal position of the support arm relative to the plurality of support arms absent external forces applied to the forward segment (Golob Figs.10-11, Col.5, lines 36-66).

Claims 22, 28-31 and 37-39 rejected under 35 U.S.C. 103 as being unpatentable over Clive-Smith (US Pub App 2002/0009345) in view of Sillery (US Pub App 2013/0294880).

Regarding claim 22, Clive-Smith does not further specifically disclose mesh spanning between two or more support arms of the plurality of support arms.
Sillery teaches a trailer and method for firewood distribution wherein each side wall section 30 features two sliding wall panels 34, 36 that are made of or include sheets of metal mesh, screen or grating (Fig.1, Para.47-48).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Clive-Smith in view of Sillery to have mesh spanning between two or more support arms of the plurality of support arms in order to further retain the log load and thus prevent injury.

Regarding claim 28, Clive-Smith does not further specifically disclose does not further specifically disclose a mesh that: spans between two or more support arms of the plurality of support arms; contracts when the portions of the two or more support arms are retracted into their interior cavities; and expands when the portions of the two or more support arms are extended into their interior cavities.
Sillery teaches a trailer and method for firewood distribution wherein each side wall section 30 features two sliding wall panels 34, 36 that are made of or include sheets of metal mesh, screen or grating (Fig.1, Para.47-48).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Clive-Smith in view of Sillery to have a mesh that spans between two or more support arms of the plurality of support arms, contracts when the portions of the two or more support arms are retracted into their interior cavities; and expands when the portions of the two or more support arms are extended into their interior cavities in order to further retain the log load and thus prevent injury.

Regarding claim 29, Clive-Smith, as modified above, further discloses each support arm of the plurality of support arms comprises: a forward segment abuttable against the physical shape; and a rearward segment operable to slide the forward segment toward the physical shape (Fig.8B).

Regarding claim 30, Clive-Smith, as modified above, further discloses, for each support arm of the plurality of support arms, the forward segment is independently moveable relative to the rearward segment in the one or more directions when the portion of the support arm is extended out of the interior cavity (Fig.8B).

Regarding claim 31, Clive-Smith, as modified above, further discloses for each support arm of the plurality of support arms, the forward segment is attached to the rearward segment by a resilient element that: deflects to permit movements of the forward segment away from the physical feature; and expands to press the forward segment into the one or more side surfaces (Fig.8B).

Regarding claim 37, Clive-Smith does not further specifically disclose the base structure comprises an additional guide surface and defines a covered operating area adjacent the unbinding area; and once the formfitting abutment is established, the additional guide surface of the base structure is positioned and operative to guide the log released from the stacked load along a second escape path over and away from the covered operating area.
Sillery teaches a trailer and method for firewood distribution with a covering (32, Fig.1).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Clive-Smith in view of Sillery to have an additional guide surface and defines a covered operating area adjacent the unbinding area; and once the formfitting abutment is established, the additional guide surface of the base structure is positioned and operative to guide the log released from the stacked load along a second escape path over and away from the covered operating area in order to allow for all weather operations.

Regarding claim 38, Clive-Smith does not further specifically disclose the base structure comprises a mesh adapted to contain the log after being guided along the second escape path.
Sillery teaches a trailer and method for firewood distribution wherein each side wall section 30 features two sliding wall panels 34, 36 that are made of or include sheets of metal mesh, screen or grating (Fig.1, Para.47-48).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Clive-Smith in view of Sillery to have the base structure comprise a mesh adapted to contain the log after being guided along the second escape path in order to further retain the log load and thus prevent injury.

Regarding claim 39, Clive-Smith, as modified above, further suggests based on the taught combination a retaining structure adapted to contain the log after being guided along the second escape path (Sillery 34).

Claims 41-43 rejected under 35 U.S.C. 103 as being unpatentable over Clive-Smith (US Pub App 2002/0009345) in view of Inberg et al (US Pub App 2015/0253151).

Regarding claim 41, Clive-Smith does not further specifically disclose at least one of: 
an input device operable to activate the plurality of drive elements; 
a controller operable with the input device to cause the plurality of drive elements to move the plurality of support arms; 
a signalling device operable with the controller to output audiovisual signals indicating whether formfitting abutment is established; and 
one or more sensors adapted to output measurement data to the controller for determining whether formfitting abutment is established.
Inberg teaches a detector arrangement in connection with a mobile work machine wherein the detector arrangement comprises detectors for determining an angular position and/or angular acceleration of each structural part being monitored in relation to a predetermined angle reference at least in one direction of measurement. In an embodiment, these detectors may for each structural part and direction of measurement being monitored comprise at least two of the following detectors: acceleration sensor, angular velocity sensor, and angular acceleration sensor. Particularly preferably, the detector arrangement comprises an acceleration sensor or an inclinometer as well as an angular velocity sensor and/or an angular acceleration sensor (Para.40).  Further Inberg teaches receiving 42, at a data processing means, a first and a second measurement signal describing the first and the second measured variable and transmitted by the detectors and determining 43 each piece of the structural-part-specific position or state of motion information on the basis of the first and the second measured signal (Para.47).  The detector further comprises at least one data processing means 32, e.g. a control unit (Para.35).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Clive-Smith in view of Inberg to have a controller operable with the input device to cause the plurality of drive elements to move the plurality of support arms in order to ease the burden of the user.

Regarding claim 42, Clive-Smith, as modified above, further teaches the input device comprises a user interface that is physically located and only operable within the covered operating area of the base structure (control cabin, Para.32, Inberg).

Regarding claim 43, Clive-Smith, as modified above, further teaches the one or more sensors comprises one of: a force sensor associated with the plurality of drive elements; a visual sensor oriented toward the unbinding area; and a pressure sensor located on one or more of the support arms (Para.40, 50, Inberg).

Claims 44-45 rejected under 35 U.S.C. 103 as being unpatentable over Clive-Smith (US Pub App 2002/0009345) in view of Inberg et al (US Pub App 2015/0253151), as applied above, and further in view of Koch (US Pub App 2020/0196526).

Regarding claim 44, Clive-Smith, as modified above, further discloses the controller is adapted to identify an operator of the system based on data output with the one or more sensors.
Koch teaches a method of unloading batch grain wherein a user interface can be used to identify an operator (Paras.69-74).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Clive-Smith in view of Koch to have the controller be adapted to identify an operator of the system based on data output with the one or more sensors in order to increase safety and security.

Regarding claim 45, Clive-Smith, as modified above, further suggests based on the taught combination one or both of the input device and the controller comprises an application operable with a mobile computing device to cause movements of the plurality of support arms when the mobile computing device is not located in the unbinding area (Clive-Smith Para.143, Inberg Para.47).

Allowable Subject Matter
Claim 25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or render obvious the claimed invention as set forth in claim 25 and subsequent dependent claims.  The prior art of record does not disclose or render obvious each shoe is rotatably attached to at least one support arm of the plurality of support arms so that the contact plate rotates relative to the at least one support arm to remain generally aligned with the one or more side surfaces when the plurality of support arms are moved toward the plurality of side surfaces.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Halonen, Busiahn, Iyer, Palmroth, Mead, O’Brien, Biadun, Kappi, Drott and Williams further disclose elements of an apparatus for unbinding logs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



/ASHLEY K ROMANO/Examiner, Art Unit 3652